DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/06/2022 and 04/28/2022 are being considered by the examiner.

Response to Amendment / Arguments
The response, filed 05/04/2022, has been entered. Claims 1-23 and 29-32 are cancelled. Claims 24-28 are pending. The previous objections to claim 17 and the previous 112b rejections of claims 18 and 31 are withdrawn due to claim cancellation. The previous 112b rejections of claims 24-28 are withdrawn due to amendment. Applications arguments, on pages 7-8 of the response, regarding claims 24-28 have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 24: The prior art, alone or in combination, fails to anticipate or render obvious a method for calibration of a fill-level measuring device, wherein the fill-level measuring device operates contactlessly, the method comprising: measuring a first pressure initially present in the empty container; flowing a gaseous pressure boosting medium through an inlet into the container, wherein the pressure boosting medium flowing into the container occupies the total empty volume and increases a pressure in the container from the first pressure to a second pressure; measuring the second pressure and determining a first pressure increase caused by the inflow of the pressure boosting medium; determining a first volume of the pressure boosting medium flowing into the container; measuring a first temperature present in the container; and determining the total empty volume on the basis of the first pressure increase, the first volume of the pressure boosting medium, and the first temperature; flowing the medium into the container; determining a remaining empty volume for the container by: measuring a third pressure present in the container; flowing the gaseous pressure boosting medium through the inlet into the container, wherein the pressure boosting medium flowing into the container occupies the remaining empty volume and increases the pressure in the container from the third pressure to a fourth pressure; measuring the fourth pressure and determining a second pressure increase caused by the inflow of the pressure boosting medium; determining a second volume of the pressure boosting medium flowing into the container; measuring a second temperature present in the container; and determining the remaining empty volume on the basis of the second pressure increase, the second volume of the pressure boosting medium, and the second temperature; measuring the fill level of the medium in the container by the fill-level measuring device; and establishing, documenting, and/or displaying at least a difference between the second volume of the medium in the container and the first volume of the medium in the container, in conjunction with the remaining limitations.
Regarding claims 25-28: These claims are allowable due to at least their dependency on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856